      Case 9:18-cv-00016-DLC Document 234 Filed 09/14/20 Page 1 of 8



Timothy J. Preso                        Beth Baldwin
Earthjustice                            Ziontz Chestnut
313 East Main Street                    2101 Fourth Avenue, Suite 1230
Bozeman, MT 59715                       Seattle, WA 98121
(406) 586-9699 | Phone                  (206) 448-1230 | Phone
(406) 586-9695 | Fax                    (206) 448-0962 | Fax
tpreso@earthjustice.org                 bbaldwin@ziontzchestnut.com

Counsel for Plaintiffs Sierra Club,     Counsel for Plaintiff Northern
Center for Biological Diversity, and    Cheyenne Tribe
National Parks Conservation
Association and Local Counsel for
Plaintiff Northern Cheyenne Tribe



                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

CROW INDIAN TRIBE, et al.,               )
                                         )   Case No. CV 17-89-M-DLC
               Plaintiffs,               )
                                         )   (consolidated with Case Nos.
       v.                                )   CV 17-117-M-DLC,
                                         )   CV 17-118-M-DLC,
UNITED STATES OF AMERICA,                )   CV 17-119-M-DLC, and
et al.,                                  )   CV 17-123-M-DLC)
                                         )
               Federal Defendants,       )   DECLARATION OF TIMOTHY
                                         )   J. PRESO IN SUPPORT OF
       and                               )   MOTION OF PLAINTIFFS
                                         )   NORTHERN CHEYENNE
STATE OF WYOMING, et al.                 )   TRIBE, ET AL. FOR AN
                                         )   AWARD OF ATTORNEYS’
               Defendant-Intervenors.    )   FEES AND COSTS
                                         )
       Case 9:18-cv-00016-DLC Document 234 Filed 09/14/20 Page 2 of 8



      I, Timothy J. Preso, declare as follows:

      1.     I am lead counsel for the Plaintiffs Sierra Club, Center for Biological

Diversity, and National Parks Conservation Association in this case. I also serve

as local counsel for the Plaintiff Northern Cheyenne Tribe in the District Court

proceedings in the District of Montana. I am submitting this declaration in support

of Plaintiffs’ motion for an award of attorneys’ fees and costs.

      2.     I have contacted each of the Plaintiffs regarding their satisfaction of

the eligibility requirements for an award of fees under the Equal Access to Justice

Act (“EAJA”). The Center for Biological Diversity and National Parks

Conservation Association meet EAJA’s eligibility requirements because they were

exempt from taxation under § 501(c)(3) of the Internal Revenue Code and had

fewer than 500 employees at the time the complaint in this case was filed.

      3.     The Sierra Club does not meet EAJA’s eligibility requirements.

However, this litigation would have been pursued by the EAJA-eligible Plaintiffs

without the participation of Sierra Club.

      4.     The Northern Cheyenne Tribe also may not meet EAJA’s eligibility

requirements. However, the Tribe was separately represented in this case by

attorneys from the Ziontz Chestnut firm. Earthjustice counsel coordinated with the

Ziontz Chestnut lawyers and received helpful assistance and feedback from them




                                            2
        Case 9:18-cv-00016-DLC Document 234 Filed 09/14/20 Page 3 of 8



regarding briefing and strategy decisions. Plaintiffs do not seek to recover fees for

the Ziontz Chestnut attorneys’ time under EAJA.

      5.     Earthjustice attorneys maintain contemporaneous records of the time

they devote to various matters. Attached as Exhibit 1 is a true and correct copy of

an itemized statement of the Earthjustice attorney time expended by Plaintiffs’

counsel in this matter. In compiling this statement of attorney time, I exercised

billing judgment to eliminate redundant or unnecessary time entries, time spent on

media outreach and case intake procedures, and time spent exclusively on

addressing litigation advocacy by intervenors who supported the Federal

Defendants. Further, for purposes of settlement only, I eliminated time entries

associated with preparation of Plaintiffs’ claim for attorneys’ fees and costs.

      6.     Each of the Earthjustice attorneys who worked on this matter has

distinctive expertise in environmental law and litigation that is not widely

available. I graduated summa cum laude from Georgetown University Law Center

in Washington, D.C. in 1994. After clerking for the Hon. Harry T. Edwards of the

U.S. Court of Appeals for the District of Columbia Circuit, I worked for nearly five

years at the Washington, D.C. law firm of Miller, Cassidy, Larroca & Lewin,

L.L.P. During that time, I began my specialized environmental practice by

successfully litigating an Endangered Species Act case, Gibbs v. Babbitt, 31 F.

Supp. 2d 531 (E.D.N.C. 1998), aff’d, 214 F.3d 483 (4th Cir. 2000). In March



                                          3
       Case 9:18-cv-00016-DLC Document 234 Filed 09/14/20 Page 4 of 8



2000, I became a staff attorney in Earthjustice’s Northern Rockies office, located

in Bozeman, Montana. In 2012, I became the managing attorney of that office.

Earthjustice’s entire practice consists of public-interest environmental cases of

local, regional, and national significance. During my 20 years of practice as an

Earthjustice attorney, I have served as lead counsel in numerous cases under

federal environmental statutes, including the Endangered Species Act. I have also

been an invited speaker on issues of environmental law at numerous continuing

legal education programs and seminars. In addition, I have co-taught an

undergraduate natural resources law and policy class at Montana State University

for three semesters during this period.

      7.     My Earthjustice colleagues who also worked on this case—Joshua

Purtle, Jenny Harbine, and Katherine O’Brien—were all similarly dedicated to the

practice of public-interest environmental litigation during the years preceding and

involving this case. Mr. Purtle provided the bulk of assistance to me on this case.

Mr. Purtle graduated cum laude from Harvard Law School in 2013 and then

clerked for the Hon. Joel Bolger of the Alaska Supreme Court from 2013 to 2014.

Mr. Purtle then worked as the Koob Litigation Fellow at the Natural Resources

Defense Council from 2014 to 2016, when he took an associate attorney position in

the Northern Rockies office of Earthjustice. Mr. Purtle performed numerous

research and document-review tasks in this case as well as initial drafting of



                                          4
        Case 9:18-cv-00016-DLC Document 234 Filed 09/14/20 Page 5 of 8



portions or the entirety of motions and briefs. Mr. Purtle and I generally divided

issues for initial drafting to maximize efficiencies and eliminate redundancies.

      8.     Jenny Harbine, a staff attorney in the Northern Rockies office of

Earthjustice, providing valuable contributions to this case by reviewing draft

briefs, consulting on strategic decisions, and participating in moot courts preceding

key oral arguments. Ms. Harbine graduated from law school at the University of

California at Berkeley in 2003. Ms. Harbine then worked for the law firm of

Shute, Mihaly & Weinberger, L.L.P., for three years before joining Earthjustice in

2006. During her work at Earthjustice, Ms. Harbine has gained substantial

experience with litigation under the Endangered Species Act and served as lead

counsel in litigation to enforce this Act.

      9.     Katherine O’Brien, also a staff attorney in the Northern Rockies office

of Earthjustice, reviewed draft briefs and assisted with preparations for oral

argument. In addition, Ms. O’Brien substituted for me as lead counsel presenting

argument for all Plaintiffs at a March 13, 2018 hearing in this case regarding the

Federal Defendants’ motion to stay the District Court proceedings. I was unable to

attend that hearing because I had a conflicting obligation to present oral argument

on the merits of another case, Solenex, L.L.C. v. Zinke, No. 1:13-cv-00993-RJL,

on March 14, 2018 in the federal district court in Washington, D.C. Ms. O’Brien

graduated in 2012 from the University of Washington Law School, where she was



                                             5
        Case 9:18-cv-00016-DLC Document 234 Filed 09/14/20 Page 6 of 8



editor in chief of the law review, and then clerked for the Hon. Sidney Thomas of

the Ninth Circuit Court of Appeals before joining Earthjustice in 2013. Since

joining Earthjustice, Ms. O’Brien has litigated, either as lead or co-counsel,

numerous matters under the Endangered Species Act.

       10.    All of these Earthjustice counsel are recognized experts in

environmental litigation. Because of the specialized expertise that I and these

other counsel bring to this litigation, we seek enhanced reimbursement for our time

spent on this case. If necessary, we will file further evidence attesting that these

rates reflect the prevailing market rates for attorneys with equivalent experience in

the District of Montana.

       11.    We also seek to recover our costs and expenses for the litigation that

occurred in this case in the District of Montana. Attached as Exhibit 2 is a true and

correct copy of an itemized statement of litigation costs and expenses incurred by

Plaintiffs in this matter. These costs and expenses reflect those that would

ordinarily be billed to a client in litigation.




                                             6
       Case 9:18-cv-00016-DLC Document 234 Filed 09/14/20 Page 7 of 8



      Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

foregoing is true and correct. Executed on September 14, 2020 in Bozeman,

Montana.

                                              /s/Timothy J. Preso
                                              Timothy J. Preso
                                              Earthjustice
                                              313 East Main Street
                                              Bozeman, Montana 59715
                                              (406) 586-9699 | Phone
                                              (406) 586-9695 | Fax
                                              tpreso@earthjustice.org

                                              Counsel for Plaintiffs Sierra Club,
                                              Center for Biological Diversity, and
                                              National Parks Conservation
                                              Association and Local Counsel for
                                              Plaintiff Northern Cheyenne Tribe




                                         7
       Case 9:18-cv-00016-DLC Document 234 Filed 09/14/20 Page 8 of 8



                        CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing was today served via the Court’s

CM/ECF system on all counsel of record.

                                      /s/ Timothy J. Preso
                                      Timothy J. Preso
.
